 
SECOND OMNIBUS AMENDMENT TO LOAN DOCUMENTS
 
THIS SECOND OMNIBUS AMENDMENT TO LOAN DOCUMENTS (the “Amendment”) is made and
entered into effective as of April 1, 2011, by and among: [i] NTS/VIRGINIA
DEVELOPMENT COMPANY, a Virginia corporation having a mailing address of 10172
Linn Station Road, Louisville, Jefferson County, Kentucky 40223, and NTS/LAKE
FOREST II RESIDENTIAL CORPORATION, a Kentucky corporation having an address of
10172 Linn Station Road, Louisville, Jefferson County, Kentucky 40223 (each a
“Borrower”, and collectively, the “Borrowers”); [ii] ORLANDO LAKE FOREST JOINT
VENTURE, a Florida general partnership having a mailing address at 10172 Linn
Station Road, Louisville, Jefferson County, Kentucky 40223 (“Orlando Lake
Forest”), and [iii] NTS MORTGAGE INCOME FUND, a Delaware corporation having a
mailing address of 10172 Linn Station Road, Louisville, Jefferson County,
Kentucky 40223, and NTS GUARANTY CORPORATION, a Kentucky corporation having an
address at 10172 Linn Station Road, Louisville, Jefferson County, Kentucky 40223
(each a “Guarantor”, and collectively, the “Guarantors”), and [iv] PNC BANK,
NATIONAL ASSOCIATION, a national banking association, having an address of 500
West Jefferson Street, Fourth Floor, Louisville, Jefferson County, Kentucky
40202 (“Bank”).
 
 
RECITALS
 
1.  Borrowers and Bank are parties to that certain loan transaction, pursuant to
which Bank agreed to provide funds to Borrowers as evidenced by those certain
Loan Documents (as defined in that certain Eighth Mortgage Loan Modification
Agreement dated December 23, 2009 (the “Modification”) as amended by that
certain Omnibus Amendment to Loan Documents dated September 1, 2010 and as
amended thereby, collectively, the “Loan Documents”), which include that certain
Seventh Amended and Restated Promissory Note dated as of August 18, 2009 (as
amended, the “Note”), in the face principal amount of SIX MILLION SEVEN HUNDRED
NINETY-NINE THOUSAND FOUR HUNDRED SIXTY-EIGHT AND NO/100 DOLLARS
($6,799,468.00), made by Borrowers payable to the order of Bank on or before
September 1, 2010, as amended by that certain Omnibus Amendment to Loan
Documents dated September 1, 2010 to reflect a maturity date of April 1, 2011
(the “Maturity Date”), all subject to the terms and conditions contained in the
Loan Documents (as amended, the “Loan”).  Certain terms defined in the
Modification when used and initially capitalized herein shall have the meanings
ascribed to them in the Modification unless expressly otherwise defined herein.
 
2.  The parties hereto also previously entered into a promissory note in the
original face principal amount of $1,385,544.00 dated August 18, 2009 (referred
to in the Modification as the “Section 21A Note”), but this loan currently has a
$0.00 balance and $0.00 of remaining available loan proceeds.
 
3.  The Note has a current principal balance of Three Million Fifty Seven
Thousand Two Hundred Fifty Four Dollars and 3/00 ($3,057,254.03), which,
together with any and all interest, charges and fees arising under the terms of
the Note and the other Loan Documents is collectively referred to herein as the
“Indebtedness”.
 

 
 
 

4.  The Indebtedness remains unpaid and Borrowers have requested and Bank has
agreed to the modification of the Loan Documents to extend the maturity date of
the Note from April 1, 2011 to November 30, 2011, and to make such other
modifications as are set forth herein, subject to Borrowers’ compliance with the
provisions set forth herein.
 
NOW THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto and intending to be legally bound, Borrowers,
Orlando Lake Forest, Guarantors and Bank hereby agree that the Indebtedness
shall remain outstanding and the terms of such Indebtedness and the Loan
Documents shall be amended as follows:
 
ARTICLE 1.
 
AMENDMENT TO NOTE
 
The Note is, effective as of the date hereof and subject to the conditions
precedent set forth in Article 3 hereof, hereby amended as follows:
 
1.           Each reference to the “Maturity Date” as the term is defined
therein shall be amended to mean November 30, 2011.  Each reference to “April 1,
2011” as the maturity date of the Note shall be replaced by “November 30, 2011”.
 
2.           The last sentence of Section 1(a) on page 4 of the Note is hereby
amended and restated to read as follows:
 
“The entire unpaid principal balance of the indebtedness evidenced hereby,
together with all accrued but unpaid interest and all other sums payable to the
Bank pursuant to this Amended and Restated Note or any other Loan Document,
shall be due and payable in a single payment on November 30, 2011.”
 
3.           Each reference in the Note to the term “Amended and Restated Note”
is hereby amended to mean the Note as further amended by this Amendment.
 
This amendment shall not constitute a novation, repayment or satisfaction of the
Indebtedness evidenced by the Note.
 


 
ARTICLE 2.
 
AMENDMENT TO DEED OF TRUST AND OTHER LOAN DOCUMENTS
 
The Deed of Trust (as defined in the Modification) and each of the other Loan
Documents are, effective as of the date hereof and subject to the conditions
precedent set forth in Article 3 hereof, hereby amended as follows:
 
1.           Each reference to the maturity date of the Note of April 1, 2011
contained in the Loan Documents is hereby amended to mean “November 30, 2011”.
 

 
- 2 -
 

Each reference to the Note or any of the other Loan Documents contained in the
Loan Documents is hereby deemed to refer to said Loan Documents as the same have
been amended by this Amendment.
 
ARTICLE 3.
 
CONDITIONS TO EFFECTIVENESS
 
This Amendment shall become effective when, and only when, Bank shall have
received this Amendment duly executed by Borrowers, Orlando Lake Forest and
Guarantors, together with each of the additional required items set forth below,
in form and substance satisfactory in all respects to Bank in its sole
discretion and when Borrowers have satisfied each of the other conditions set
forth in this Article to the complete satisfaction of Bank:
 
3.1   Bank shall have received copies, certified by representatives of Borrowers
acceptable to Bank as being accurate and complete, of resolutions of the members
of the Borrowers authorizing the execution, delivery and performance of this
Amendment.
 
3.2   Bank shall have received all evidence of paid real estate taxes and
insurance due and payable as of the date hereof as Bank so requires.
 
3.3   Bank shall have received such other documents, instruments and
certificates as Bank may reasonably request to insure the binding effect in
accordance with the terms hereof and of the Loan Documents and to establish the
security for the benefit of Bank contemplated thereby.
 
ARTICLE 4.
 
RESTATEMENT OF REPRESENTATIONS,
WARRANTIES AND COVENANTS
 
Except as expressly modified by the terms of this Amendment, Borrowers, Orlando
Lake Forest and each of the Guarantors hereby restates reaffirms and confirms as
of the date of this Amendment each of the representations, warranties and
covenants contained in the Loan Documents, as modified by this
Amendment.  Orlando Lake Forest and the Guarantors hereby join in the execution
of this Amendment for purposes of consenting to and ratifying the same.
 

 
- 3 -
 
 
ARTICLE 5.
 
NO NOVATION
 
This Amendment is not intended to, and shall not, affect a novation of the
obligations expressed in the Loan Documents, nor is the Deed of Trust (as
defined in the Modification) or any of the other Loan Documents intended to be
released, altered or changed in any manner except as expressly provided herein,
and the lien of such documents shall continue to be in full force and effect
from and after the date of this Amendment as it was prior to the date hereof.
 
ARTICLE 6.
 
CONFIRMATION OF NO SET-OFFS, DEFENSES OR CLAIMS
 
Each of the Borrowers, Orlando Lake Forest and the Guarantors hereby acknowledge
and agree that neither it nor any other party has any defenses or offsets to the
payment of any amount due to Bank under the Note or under any of the other Loan
Documents and, further, that neither it nor any other party has any defenses to
the performance of any of the obligations arising under or in connection with
the Note or under or in connection with any of the other Loan Documents.
 
ARTICLE 7.
 
EXPENSES OF AMENDMENT
 
Borrowers agree to reimburse Bank for all expenses incurred by Bank in
connection with the preparation, execution, delivery, recordation and
performance of this Amendment, including, without limitation, reasonable fees of
legal counsel to Bank.
 
ARTICLE 8.
 
INCORPORATION BY REFERENCE
 
Except as expressly modified by this Amendment, all terms and conditions of the
Loan Documents shall remain in full force and effect as they were immediately
prior to execution and delivery of this Amendment, and those terms and
conditions as modified are incorporated herein by this reference and shall
govern in all respects this Amendment.  Upon the effectiveness of this
Amendment, each reference in the Loan Documents to the terms “hereunder,”
“hereof,” “herein,” or words of like import, shall mean and shall be a reference
to the Loan Documents as amended by all prior amendments and by this Amendment.
 

 
- 4 -
 
 
ARTICLE 9.
 
GOVERNING LAW
 
This Amendment shall be governed by and construed in accordance with the laws of
the Commonwealth of Kentucky.
 
ARTICLE 10.
 
COUNTERPARTS
 
This Amendment may be executed in multiple counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement.
 

 
- 5 -
 
 
IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto
effective as of the date first set forth above.
 


 
BORROWERS:
 
 
NTS/VIRGINIA DEVELOPMENT COMPANY,
a Virginia corporation
 
 
By:     /s/ Neil A. Mitchell         
                      Neil A. Mitchell, Senior Vice President
 


 


 
COMMONWEALTH OF KENTUCKY              )
) SS:
COUNTY OF JEFFERSON                                  )


On this, the 26th day of May, 2011, before me, a Notary Public, the undersigned
officer, personally appeared Neil A. Mitchell, who acknowledged himself to be
the Senior Vice President of NTS/VIRGINIA DEVELOPMENT COMPANY, a Virginia
corporation, and that he, in such capacity, being authorized to do so, executed
the foregoing instrument for the purposes therein contained by signing on behalf
of said corporation.
 


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


 /s/ Rosann D. Tafel      
Notary Public
My commission expires:     November 25, 2014   


 
                                [SEAL]

 

 
- 6 -
 

BORROWERS:
 
 
NTS/LAKE FOREST II
RESIDENTIAL CORPORATION,
a Kentucky corporation
 
 
By:      /s/ Neil A. Mitchell         
    Neil A. Mitchell, Senior Vice President
 


 


 
COMMONWEALTH OF KENTUCKY              )
) SS:
COUNTY OF JEFFERSON                                  )


On this, the 26th day of May, 2011, before me, a Notary Public, the undersigned
officer, personally appeared Neil A. Mitchell, who acknowledged himself to be
the Senior Vice President of NTS/LAKE FOREST II RESIDENTIAL CORPORATION, a
Kentucky corporation, and that he, in such capacity, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
on behalf of said corporation.
 


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


/s/ Rosann D. Tafel      
Notary Public
 
My commission expires:     November 25, 2014   


 
                                [SEAL]



 
 
- 7 -
 



ORLANDO LAKE FOREST:
 
 
ORLANDO LAKE FOREST JOINT
VENTURE, a Florida general partnership
 
 
By:         Orlando Lake Forest, Inc., a Florida
corporation, Managing General Partner
 
 
By:  /s/ Neil A. Mitchell         
       Neil A. Mitchell, Senior Vice President
 


 


 
COMMONWEALTH OF KENTUCKY              )
) SS:
COUNTY OF JEFFERSON                                  )


On this, the 26th day of May, 2011, before me, a Notary Public, the undersigned
officer, personally appeared Neil A. Mitchell, who acknowledged himself to be
the Senior Vice President of Orlando Lake Forest, Inc., a Florida corporation,
Managing General Partner of Orlando Lake Forest Joint Venture, a Florida general
partnership, and that he, in such capacity, being authorized to do so, executed
the foregoing instrument for the purposes therein contained by signing on behalf
of said general partnership.
 


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


/s/ Rosann D. Tafel      
Notary Public
 
My commission expires:     November 25, 2014   


 
                                [SEAL]

 


 
 
- 8 -
 

GUARANTORS:
 
 
NTS MORTGAGE INCOME FUND,
a Delaware corporation
 
 
By: /s/ Brian F. Lavin           
 
Print Name: Brian F. Lavin                                        
 
Title: President and Chief Executive Officer          


 


 
COMMONWEALTH OF KENTUCKY              )
) SS:
COUNTY OF JEFFERSON                                  )


On this, the 26th day of May, 2011, before me, a Notary Public, the undersigned
officer, personally appeared Brian F. Lavin, who acknowledged himself to be
the President & CEO of NTS MORTGAGE INCOME FUND, a Delaware corporation, and
that he, in such capacity, being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing on behalf of said
corporation.
 


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
/s/ Rosann D. Tafel      
Notary Public
My commission expires:     November 25, 2014   


 
                                [SEAL]



 

 
- 9 -
 

GUARANTORS:
 
 
NTS GUARANTY CORPORATION,
a Kentucky corporation
 
 
By: /s/ Brian F. Lavin           
 
Print Name: Brian F. Lavin                                         
 
Title: President and Chief Executive Officer           
 


 


 
COMMONWEALTH OF KENTUCKY              )
) SS:
COUNTY OF JEFFERSON                                  )


On this, the 26th day of May, 2011, before me, a Notary Public, the undersigned
officer, personally appeared Brian F. Lavin, who acknowledged himself to be
the President of NTS GUARANTY CORPORATION, a Kentucky corporation, and that he,
in such capacity, being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing on behalf of said corporation.
 


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


/s/ Rosann D. Tafel      
Notary Public
My commission expires:     November 25, 2014   


 
                                [SEAL]

 

 
- 10 -
 

BANK:
 
 
PNC BANK, NATIONAL ASSOCIATION,
a national banking association
 
By: /s/ Henry R. Snyder, IV, Sr. V.P.      
      Henry R. Snyder, IV, Senior Vice President
 


 
 


 
COMMONWEALTH OF KENTUCKY              )
) SS:
COUNTY OF JEFFERSON                                  )
 
On this, the 27 day of May, 2011, before me, a Notary Public, the undersigned
officer, personally appeared Henry R. Snyder, IV, who acknowledged himself to be
the Senior Vice President of PNC Bank, National Association, a national banking
association, and that he, in such capacity, being authorized to do so, executed
the foregoing instrument for the purposes therein contained by signing on behalf
of said banking association.
 


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 


/s/ Vickie L. Ross      
Notary Public
My commission expires:     October 14, 2011   


 
                                [SEAL]







 
- 11 -
 





THIS INSTRUMENT PREPARED BY:
 
/s/ Michael B. Vincenti      
Michael B. Vincenti, Esq.
WYATT, TARRANT & COMBS, LLP
500 West Jefferson Street, Suite 2700
Louisville, Kentucky  40202
(502) 562-7518
 
 
 
 
10371947.2
 
 
- 12 -